HUTCHESON, Circuit Judge
(dissenting) .
My differences with the majority arise not out of anything said or quoted in the opinion, except the conclusion that “the court erred in denying appellant the process sought.”
If the case before us for decision were the case the majority opinion assumes it is, a simple request for an alias peremptory writ exactly conforming to the original writ, to do or finish what the original peremptory writ had commanded, Clearwater v. State, 108 Fla. 623, 147 So. 459; Bradentown v. State, 117 Fla. 578, 158 So. 165; Pritchard v. State, 111 Fla. 122, 149 So. 58; State v. Tucker, 106 Fla. 905, 143 So. 754,1 would agree with the majority that the District Judge was wrong *323in not ordering its issuance; but, as I read the record, no such case is before us. Whát is before us is an attempt, on the part of appellant as relator below, to abandon the peremptory writ he first got out, to sue out, under the guise of an alias writ, another original writ. So suing, he was bound to submit his request for a writ to the informed discretion of the District Judge.
The majority opinion does not point out what I think is the determining factor here, that the peremptory writ originally awarded relator was for a specific levy, in a specific year, to be earmarked and paid into a special fund as collected, and out again to the relator until the earmarked levies and their proceeds had paid his judgment. What he sought under the guise of an alias peremptory writ was not an order requiring, that this money be kept earmarked, and paid out to him as collected. He admits that this has been done. It was a new and original mandate, requiring a levy in a subsequent year, of a sufficient amount to pay the balance unpaid on his judgment.
I do not doubt that he had a right to make this application, but I equally do not doubt that when he made it he submitted himself to the informed discretion of the District Judge, to order a new writ adapted to the circumstances which then appeared.
Appellant cites no case, the majority does not, I can find none, where, upon an application for an alias writ of mandamus, a writ, other than, or different from, the original peremptory writ, was authorized. If the original writ had in general terms ordered the levy of a tax for 1935 and 1936, and for each succeeding year until the judgment was paid, everything the majority opinion says would have been applicable. But that is not the case the appeal has brought here. This case simply is one in which' appellant, as relator, seeks an alias writ, not in the terms, but in contradiction of, the original writ he got.
I do not, however think the judgment should be affirmed. I think it should be reversed, both because the writ the judge proposed was, as limited to a single year, opposed to the principles pointed out by us in United States ex rel. Metzger v. City of Vero Beach, 5 Cir., 90 F.2d 70, and because, under the facts in evidence, I think there was an abuse of discretion in offering the relator a writ which spread the collection of his judgment over ten years. The judgment should, in my opinion, be reversed, with directions to entertain appellant’s application for an additional writ of mandamus, and to grant him one under the application of settled equitable principles. City of Asbury Park v. Christmas, 3 Cir., 78 F.2d 1003; State ex rel. Bottome v. City of St. Petersburg, 126 Fla. 233, 170 So. 730; City of Sarasota v. State of Florida, 127 Fla. 126, 172 So. 728.
I respectfully dissent.